Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 58-61 and 68-70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/18/2022.

Drawings
The drawings filed 11/4/2019 are objected to because figures 23 and 24 include circles with arrows extending therefrom which are not part of the invention and have not been numbered, labeled, or described in the specification.  These elements should be removed from the drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 54, 67 and 71 are objected to because of the following informalities: 
Claims 54, 67, and 71 (last line): it is suggested that “the distal end of the wire” be amended to read “a distal end of the wire” or “the distal end of the shaft” in order to be consistent with claims 53, 63, and the earlier language of 71, respectively, which introduce a distal end of the shaft, but not a distal end of the wire.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 53-55, 57, 62-65, 67 and 71 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Noriega et al. (US 6,824,550). Noriega discloses a wire (22) for use with a vascular treatment device, the wire comprising a shaft having a proximal end and a distal end, the shaft further comprising a first portion that extends from the proximal end to a bend (e.g., at 66; see fig. 7b), and a second portion that extends from the bend to the distal end, the second portion comprising a first segment, wherein the first portion and the first segment are biased relative to each other at a first interior angle that is less than 180 degrees (col.; see examiner-annotated reproduction of fig. 4 below). Note that the wire in the instant application is considered biased into a bent shape by virtue of its material remaining bent without an external force acting on it. The distal end is axially offset from the proximal end as understood in view of figs. 1 and 5a. 

    PNG
    media_image1.png
    328
    601
    media_image1.png
    Greyscale

Regarding claim 55, consider the examiner-annotated reproduction of fig. 14 below. The second portion is now considered to start at a more proximal bend and extends to the distal end of the wire. The second portion comprises a second segment (see below), wherein the first segment extends between the bend and the second segment, wherein the first segment and the second segment are biased relative to each other at a first interior angle less than 180 degrees (by hollow guidewire 14 as shown in fig. 17E; col. 14, ll. 38-42). 

    PNG
    media_image2.png
    612
    724
    media_image2.png
    Greyscale

Regarding claims 54 and 64, the distal end of the wire is configured to rotate within the vascular treatment device (see abstract, noting that the distal end of the wire can be retracted into hollow guide catheter 14 – figs. 16b-16c).
Regarding claims 57, 67, and 71, a distal end of the wire (which also forms the distal end of the shaft) terminates with a pointed free end (forming blade 58; see figs. 6a, 6d).
Regarding claim 62, the second portion comprises at least two linear segments oriented at a non-zero angle relative to one another (see annotated fig. 17E above). 
Regarding claims 63 and 71, the wire of Noriega comprises a shaft comprising a first portion that extends from the proximal end to a bend, a second portion that extends from the bend to the distal end, wherein the second portion comprises at least two linear segments oriented at a non-zero angle relative to each other (see annotated fig. 17E above), and the distal end is axially offset from the proximal end (see especially figure 4).  Regarding claim 71, the non-zero angle is a first interior angle that is less than 180 degrees. 
Regarding claims 65 and 71, the second portion comprises a first segment and a second segment. The first segment extends between the bend and the second segment (see annotated fig. 17E above). The first and second segments are biased relative to each other at a first interior angle that is less than 180 degrees.
Claim(s) 53-56 and 62-66 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Shturman (US 5,356,418). Shturman discloses a wire for use with a vascular treatment device, the wire comprising a shaft having a proximal end and a distal end, the shaft further comprising a first portion (72) that extends from the proximal end to a bend (see annotated figure below), and a second portion (76,74; fig. 8) that extends from the bend to the distal end, the second portion comprising a first segment, wherein the first portion and the first segment are biased relative to each other at a first interior angle that is less than 180 degrees. The distal end is axially outset from the proximal end as understood in view of fig. 8. 

    PNG
    media_image3.png
    482
    944
    media_image3.png
    Greyscale

Regarding claims 54 and 64, the distal end of the wire is configured to rotate within the vascular treatment device (col. 4, ll. 60-65, noting that the guidewire can be retracted into the catheter 20 and the flexible drive shaft 50; col. 7, ll. 20-24).
Regarding claim 55, the second portion further comprises a second segment (see above), wherein the first segment extends between the bend and the second segment, wherein the first segment and the second segment are biased relative to each other at a first interior angle less than 180 degrees. 
Regarding claim 62, the second portion comprises at least two linear segments (e.g., first and second segments in annotated figure above, noting that the segments are linear and angled relative to each other by virtue of the bends therebetween), oriented at a non-zero angle relative to one another. 
Regarding claim 63, the wire of Shturman comprises a shaft comprising a first portion that extends from the proximal end to a bend, a second portion that extends from the bend to the distal end (see annotated figure above), wherein the second portion comprises at least two linear segments oriented at a non-zero angle relative to each other, and the distal end is axially offset from the proximal end (see figure above).   
Regarding claim 65, the second portion comprises a first segment and a second segment (see annotated figure above). The first segment extends between the bend and the second segment. The first and second segments are biased relative to each other at a first interior angle that is less than 180 degrees.
Regarding claims 56 and 66, the second portion comprises a third segment distal to the second segment, wherein the second and third segments are biased relative to each other at a first interior angle that is less than 180 degrees. It is noted that the claimed third segment may comprise only a linear portion of the labelled third segment in the examiner annotated figure above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 57, 67, 71 and 72 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shturman in view of Anderson et al. (US 6,669,652). Shturman discloses the invention substantially as stated above in more detail including a shaft (70; fig. 8) comprising a first portion extending from the proximal end to a bend, a second portion extending from the bend to the distal end, the second portion comprising first and second segments, the first segment extending between the bend and the second segment, the first and second segments biased relative to each other at a first interior angle that is less than 180 degrees and the first portion and first segment biased relative to each other at a first interior angle less than 180 degrees (see annotated reproduction of fig. 8 below; see also col. 4k ll. 41-49), wherein the nd and 3rd segments in annotated reproduction of fig. 8). 

    PNG
    media_image3.png
    482
    944
    media_image3.png
    Greyscale

Shturman fails to disclose that the wire terminates with a pointed free end (noting that free end of wire 70 terminates at 100/102; although 101 is pointed, it is not considered a free end since it attaches directly to either tip 102 or safety wire 103) 
Anderson discloses another wire used during a vascular treatment procedure. Like the wire of Shturman, the wire of Anderson includes a core around which a coil is wrapped. Anderson discloses that the wire terminates in a tapered portion such that distal end of the wire terminates with a pointed free end. 

    PNG
    media_image4.png
    176
    868
    media_image4.png
    Greyscale

According to Anderson, such a taper facilitates advancement through tight lesions such as CTOs (col. 1, ll. 65-67).  It would have been obvious to one of ordinary skill in the art to have modified the prior art of Shturman to taper the tip of the free end of the wire (which includes a distal portion of the coil) as taught by Anderson in order to facilitate advancement of the wire through tight lesions, thus allowing the device to pass by and/or treat such lesions.  Such a modification results in the wire terminating with a pointed free end (having a shape similar to that in the examiner-annotated figure above). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 53-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,463,388. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims 53-56 are merely broader than claim 1 of ‘388 and are therefore anticipated by claim 1 of ‘388. It is noted that the first and second segments of claim 1 of ‘388 correspond to the first and second portions of claims 53-56 of ‘388, while the first, second, and third portions of claim 1 of ‘388 correspond to the first, second, and third segments in claims 53-56 of the instant application. The different terminology is not considered to provide any patentable difference, as the terms “portion” and “segment” are considered synonymous. Because the third portion of claim 1 of ‘388 defines the distal tip of the wire according to claim 1 of ‘388, and is claimed as axially offset from the proximal end, the distal end of the wire of claim 1 of ‘388 is axially offset from the proximal end of the wire as required by claims 53-56 of the instant application. Regarding claim 54, because the vascular device is not positively recited in claim 1 of ‘388 or instant claim 54, the device of claim 1 of ‘388 is considered to read on the limitation “wherein the distal end of the wire is configured to rotate within the vascular treatment device” since the wire of claim 1 of ‘388 is capable of being placed into a catheter (considered a vascular treatment device, e.g., for drug delivery) large enough to accommodate full rotation of the distal end, with the distal end of the wire within the catheter and thereafter rotated (e.g., by hand).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2008/0064989 to Chen discloses a wire, wherein the tip formed at the free end of the wire has a more “pointed” distal end (fig. 5) as an alternative to a more rounded end (fig. 4) (see [0071]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 2/11/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771